DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 12/11/2019 and the IDS filed 02/26/2020.

Claims 1-20 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 19, it is unclear as to what the “other fuel gas” in the mixture is.  In other words, it is unclear as to what qualifies as “other fuel gas”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over SABIC (EP 1084744 A1) in view of AMOCO (WO 96/39243).
Considering claims 1-2, 6, SABIC teaches a method of purifying a mixture that comprises primarily carbon dioxide and other material, wherein the other material includes an organic chloride (SABIC, abstract).  SABIC teaches flowing the mixture to a reactor; flowing oxygen to the reactor; reacting at least some of the organic chloride with the O2 to form additional CO2; flowing an effluent from the reactor (SABIC, abstract, [0022]-[0025]).
Although SABIC teaches a minimum combustion temperature is needed for desired oxidation reactions (SABIC, [0019], [0024], and [0030]), he does not explicitly teach controlling the amount of the organic chloride reacted in the reactor by maintaining reaction temperature in the reactor within a predetermined range, the 
However, AMOCO teaches in order to facilitate catalytic oxidation of volatile compounds, an amount of combustible fluid such as ethylene, methane, ethane and combinations thereof is admixed into the vent gas stream or other suitable location upstream of the oxidation vessel; the amount of combustible fluid is typically controlled by a metering pump or flow control system to provide sufficient reactants for the catalytic oxidation to maintain suitable reaction temperature in the oxidation vessel; automatic control of the amount of combustible fluid is advantageous (AMOCO, page 23 lines 3-30, page 8 lines 18-35, and page 25 lines 9-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to control the amount of the organic chloride reacted in the reactor by maintaining reaction temperature in the reactor within a predetermined range, the controlling comprising: measuring the effluent’s temperature; and if the measured temperature of the effluent is below a predetermined minimum temperature, injecting, or increasing a rate of injecting, an external hydrocarbon into the mixture and if the measured temperature of the effluent is above a predetermined maximum temperature, automatically activating a control valve to stop flow of, or reduce flow of, the external hydrocarbon into the mixture.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired reaction temperature for desired oxidation reactions is achieved with a reasonable expectation of success.
Considering claim 3, SABIC teaches the mixture is form an ethylene glycol plant (SABIC, abstract).
Considering claim 4, SABIC teaches the other material further include compounds selected from the group consisting of methane, ethylene, ethylene oxide, and combinations thereof (SABIC, [009])/
Considering claim 5, SABIC teaches the organic chloride is selected from the group consisting of ethylene dichloride, ethylene chloride, vinyl chloride, methyl chloride, acetyl chloride, and combinations thereof (SABIC, [0009]).
Considering claim 7, SABIC teaches flowing the mixture to a feed compressor to form a feed stream; flowing the feed stream from the feed compressor through one or more heat exchangers to heat the feed stream; and flowing the heated feed stream to the reactor (SABIC, [0023]-[0024]).
Considering claim 8, SABIC teaches compressing the feed gas to the operating pressure of the reactor (SABIC, [0023]-[0024] and claim 9), he does not explicitly teach using a two-stage compressor to compress the feed stream.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any compressor suitable for compressing the feed gas including a two-stage compressor.  One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the desired operating pressure is achieved with a reasonable expectation of success.
Considering claim 12, SABIC teaches the off-gas stream is subjected to catalytic oxidation at a feed pressure of at least 1.5 bar (SABIC, claim 9).  A prima facie 
Considering claim 13, SABIC teaches the reacting is performed in the presence of a catalyst selected from the group consisting of Pd, Al2O3, and combinations thereof (SABIC, [0019] and claim 7).
Considering claim 14, SABIC teaches the effluent comprises compound selected from the group consisting of carbon dioxide, water, inorganic chloride, methane, ethylene, oxygen, nitrogen, argon, ethylene oxide, and combinations thereof (SABIC, abstract and Table 6).
Considering claim 15, SABIC teaches measuring an amount of organic chloride in the effluent (SABIC, [0030]).
Considering claim 16, SABIC teaches an organic chloride content in the effluent is below 5 ppmv (SABIC, Table 6 and [0030]).
Considering claim 17
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the predetermined minimum reaction temperature in the controlling step including to the claimed value of 280°C and to vary the predetermined maximum reaction temperature in the controlling step including to the claimed value of 420°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired oxidation reactions with desired effluent composition.
 Considering claim 18, AMOCO teaches in order to facilitate catalytic oxidation of volatile compounds, an amount of combustible fluid such as ethylene, methane, ethane and combinations thereof is admixed into the vent gas stream or other suitable location upstream of the oxidation vessel; the amount of combustible fluid is typically controlled by a metering pump or flow control system to provide sufficient reactants for the catalytic oxidation to maintain suitable reaction temperature in the oxidation vessel; automatic control of the amount of combustible fluid is advantageous (AMOCO, page 23 lines 3-30, page 8 lines 18-35, and page 25 lines 9-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of external hydrocarbon injected in the mixture including to the claimed value of 2000 ppmv.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure suitable reaction temperature in the oxidation vessel is maintained with a reasonable expectation of success.
Considering claim 19, SABIC teaches a method of purifying a mixture from an ethylene glycol plant that comprises carbon dioxide and other material, wherein the 2 to form additional CO2; flowing an effluent from the reactor (SABIC, abstract, [0022]-[0025]).
Although SABIC teaches a minimum combustion temperature is needed for desired oxidation reactions (SABIC, [0019], [0024], and [0030]), he does not explicitly teach automatically controlling the amount of the organic chloride reacted in the reactor by maintaining reaction temperature in the reactor within a predetermined range, the controlling comprising: automatically injecting an external hydrocarbon comprising methane, ethylene and other fuel gas into the mixture by automatically measuring the effluent’s temperature; and if the measured temperature of the effluent is below a predetermined minimum temperature, automatically activating a control valve to allow flow of, or increase a rate of flow of, the external hydrocarbon into the mixture; and if the measured temperature of the effluent is above a predetermined maximum temperature, automatically activating the control valve to stop flow of, or reduce flow of, the external hydrocarbon into the mixture.
However, AMOCO teaches in order to facilitate catalytic oxidation of volatile compounds, an amount of combustible fluid such as ethylene, methane, ethane, among others and combinations thereof is admixed into the vent gas stream or other suitable location upstream of the oxidation vessel; the amount of combustible fluid is typically controlled by a metering pump or flow control system to provide sufficient reactants for the catalytic oxidation to maintain suitable reaction temperature in the oxidation vessel; 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to control the amount of the organic chloride reacted in the reactor by maintaining reaction temperature in the reactor within a predetermined range, the controlling comprising: measuring the effluent’s temperature; and if the measured temperature of the effluent is below a predetermined minimum temperature, automatically activating a control valve to allow flow of, or increase of the external hydrocarbon into the mixture and if the measured temperature of the effluent is above a predetermined maximum temperature, automatically activating a control valve to stop flow of, or reduce flow of, the external hydrocarbon into the mixture.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired reaction temperature for desired oxidation reactions is achieved with a reasonable expectation of success.
Considering claim 20, SABIC teaches that at a combustion temperature between 280°C – 300°C and with 0.05% excess oxygen input, the low reactive hydrocarbons are oxidized to below 1 ppm and chlorinated hydrocarbons are eliminated to well below target level of 0.01 ppm; however, the saturated hydrocarbons such as methane and ethane remain on the average level of 600 and 3 ppm respectively; to eliminated the low reactive hydrocarbons the temperature of the feed gas to the reactor has to be increased to 400°C and the excess oxygen concentration in the feed to reactor increased to about 2% (SABIC, [0030]).  Thus, SABIC establishes that the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the predetermined minimum reaction temperature in the controlling step including to the claimed value of 280°C and to vary the predetermined maximum reaction temperature in the controlling step including to the claimed value of 420°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired oxidation reactions with desired effluent composition.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over SABIC (EP 1084744 A1) in view of AMOCO (WO 96/39243) and Schliephake et al. (US 2005/0032918 A1).
Considering claim 8, all of the limitations are met by the prior art referenced in meeting claim 7 limitations except for the compressor being a two-stage compressor.
SABIC teaches compressing the feed gas to the operating pressure of the reactor (SABIC, [0023]-[0024] and claim 9), he does not explicitly teach using a two-stage compressor to compress the feed stream.
However, Schliephake teaches gases can be compressed using various different types of compressors including multistage compressors which offer an advantage over single stage compressors (Schliephake, [0024]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any compressor suitable for 
Considering claim 9, all of the limitations are met by the prior art referenced in meeting claim 7 limitations except for flowing the oxygen to the feed compressor such that the oxygen mixes with the feed stream; flowing the oxygen mixed with the feed stream through one or more heat exchangers to heat the oxygen and the feed stream; and flowing the heated oxygen and the heated feed stream to the reactor.
SABIC teaches introducing a controlled amount of oxygen into the compressed heated gas stream upstream of the reactor (SABIC, [0023]-[0024]), he does not explicitly teach flowing the oxygen to the feed compressor.
However, Schliephake teaches air is as an oxygen source is typically taken from the atmosphere surrounding the oxidation reactor at atmospheric pressure in catalytic oxidation reactions and it is necessary to bring air used as an oxygen source from a lower starting pressure to a higher final pressure by means of a compressor (Schliephake, [0020]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to flow the oxygen to the feed compressor such that the oxygen mixes with the feed stream; flowing the oxygen mixed with the feed stream through one or more heat exchangers to heat the oxygen and the feed stream; and flowing the heated oxygen and the heated feed stream to the reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, 
Considering claim 10, Schliphake establishes that in a multistage compressor, each stage is capable of compressing at different pressure levels (Schliphake, [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to flow the oxygen to any stage of the compressor including the second stage of the compressor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired final pressure of oxygen based on the starting pressure of oxygen with a reasonable expectation of success.
Considering claim 11, SABIC teaches that at a combustion temperature between 280°C – 300°C and with 0.05% excess oxygen input, the low reactive hydrocarbons are oxidized to below 1 ppm and chlorinated hydrocarbons are eliminated to well below target level of 0.01 ppm; however, the saturated hydrocarbons such as methane and ethane remain on the average level of 600 and 3 ppm respectively; to eliminated the low reactive hydrocarbons the temperature of the feed gas to the reactor has to be increased to 400°C and the excess oxygen concentration in the feed to reactor increased to about 2% (SABIC, [0030]).  Thus, SABIC establishes that the reaction temperature is a result effective variable relative to desired oxidation of the various components in the feed gas.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the predetermined minimum reaction temperature in the controlling step including to the claimed value of 280°C and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734